Citation Nr: 1537824	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  09-48 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

When this case was most recently before the Board in February 2015, it was decided in part and remanded in part.  It is now before the Board for further appellate action.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.C. § 717(a)(2) (West 2014).

It is noted that the Veteran filed a claim seeking service connection for PTSD in May 2004, which was denied by the RO by way of a December 2004 rating decision.  That determination was confirmed and continued in a February 2005 rating decision.  Although a statement of the case issued in April 2005 which included the issue, the Veteran's substantive appeal specifically perfected the appeal only as to other issues.  During the pendency of this appeal, the issue of whether new and material evidence had been received to reopen a claim for PTSD was adjudicated and has not been appealed.  Therefore, the issue before the Board remains whether entitlement to service connection for an acquired psychiatric disability other than PTSD is warranted.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA psychiatric examination in October 2012 and an addendum was also obtained in June 2013.  In both the examination report and addendum, the VA psychiatrist opined that her psychiatric disorders were less likely as not caused by or result of in-service event.  However, the addendum indicates that while there were residual effects from the incident in service, the residual effects of her early life contribute significantly to her chronic affective dysfunction.  It remains unclear whether the currently diagnosed depressive disorder is related, in part, to service.  The Board finds that his opinion is inadequate and a new opinion is needed prior to adjudicating the claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA treatment records since June 2015 and associate them with the claims file.

2.  After item #1 has been completed, return the claims file to the provider who conducted the October 2012 examination and provided the June 2013 addendum, if available, for an addendum addressing the Veteran's claimed psychiatric disability.  The examiner should be requested to review the file and his examination report.  Upon completion of that review, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any currently psychiatric disability is, in part, related to the Veteran's military service.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

An examination should only be provided to the Veteran if the examiner is not available or feels that another examination is necessary in order to provide the requested opinion.  


3.  Upon completion of the above development, review the examination report to ensure that it addresses the question presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


